PER CURIAM.
The issue on appeal is whether an automobile dealer may be liable to an injured third party by virtue of the sale of a vehicle to an unlicensed buyer.
The appellants, dealer and salesman,, knew that the vehicle buyer did not have a driver’s license. The appellee contends that by placing a temporary tag on the car after assisting in obtaining financing and insurance, and by delivering the automobile to the buyer, the appellants put an unlicensed driver on the road. The appellee was injured in an accident three days later.
The trial court erred in denying appellants’ motion for directed verdict. In Horne v. Vic Potamkin Chevrolet, Inc., — So.2d-13 F.L.W. 520 (Fla. Sept. 1, 1988), the supreme court held that a seller of a motor vehicle owes no duty to a third party injured by the negligent operation of a vehicle once legal or beneficial ownership and the right to possession have been transferred. In that case, the supreme court rejected the application of the negligent entrustment doctrine to the sale of an automobile.
*1297We can discern no reason to apply a different rule here. The final judgment is reversed. We remand for entry of a judgment in favor of the defendants.
HERSEY, C.J., and GUNTHER and STONE, JJ., concur.